819 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger L. NOLAN, Plaintiff-Appellant,v.OWENS-ILLINOIS, INC.;  American Flint Glass Workers Unionthe International and Local 565, Defendant-Appellee.
No. 86-2616.
United States Court of Appeals, Fourth Circuit.
Submitted March 25, 1987.Decided May 26, 1987.

Before RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Roger L. Nolan, appellant pro se.
Robert Mason Steptoe, Jr., Steptoe & Johnson, for appellee Owens-Illinois, Inc.
Lafe Compton Chafin, Barrett, Chafin, Lowry & Hampton, Richard Michael Colasurd, for appellee American Flint Glass Workers Union and American Flint Glass Workers Union, Local 565.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment to the defendants in this action brought under 29 U.S.C. Sec. 185(a) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nolan v. Owens-Illinois, Inc., C/A 86-199 (S.D.W.Va., Aug. 21, 1986).


2
AFFIRMED.